Citation Nr: 1612129	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for multiple lipomas (Dercum's disease) with residual scars, prior to February 4, 2010, and in excess of 60 percent from that date.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service in the Navy from April 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in February 2010 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In February 2010, the RO granted an increased evaluation of 30 percent for Dercum's disease, effective March 28, 2008, and denied TDIU.  In June 2013, the RO changed the effective date for the 30 percent evaluation to March 12, 2008, and granted an increased evaluation of 60 percent for Dercum's disease, effective February 4, 2010.   The Veteran has not indicated that he is satisfied with the 60 percent rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran had a hearing before a Decision Review Officer (DRO) in April 2013.  A transcript of the proceeding has been associated with the claims file.

In his August 2013 substantive appeal, the Veteran requested another hearing before a DRO.  In February 2016, the Board asked the Veteran to clarify whether he wished to have a hearing before a DRO or a Veterans Law Judge.  That same month, the Veteran submitted a letter withdrawing his request for a hearing.  As such, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1. Prior to February 4, 2010, the Veteran's Dercum's disease was not manifested on more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and did not require constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12 months.

2. The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment


CONCLUSIONS OF LAW

1. The criteria for establishing an evaluation in excess of 30 percent for Dercum's disease prior to February 4, 2010, and to an evaluation in excess of 60 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7806, 7820 (2015).

2. The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In connection with the Veteran's claim for increase for Dercum's disease, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in August 2008 set out the type of evidence needed to substantiate his claim.

Concerning the Veteran's claim for a TDIU, given the favorable action taken below, the Board will not further discuss whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations for his claims in January 2009, September 2009, and February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluation for Dercum's Disease

From March 12, 2008, the Veteran's Dercum's disease has been rated by analogy under the provisions of Diagnostic Code 7819-7804 for unstable painful scars.  Under Diagnostic Code 7804, a rating of 10 percent is warranted for one or two scars that are unstable or painful, a rating of 20 percent is warranted for three or four scars that are unstable or painful, and a rating of 30 percent is warranted for five or more scars that are unstable or painful.

From February 4, 2010, the Veteran's Dercum's disease has been rated by analogy under Diagnostic Codes 7820 (which directs the disabilities to be rated as scars under Diagnostic Codes 7801-7805, or as dermatitis under Diagnostic Code 7806, depending on the predominant disability).  As an initial matter, the Board notes that although the Veteran has linear, painful scars, the predominant manifestation of his disability is the lipomas, which more closely resemble dermatitis.  As such, the Board will rate the Veteran by analogy under Diagnostic Code 7806 for dermatitis.  

Under Diagnostic Code 7806, regarding dermatitis or eczema, a 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran's Dercum's disease has been evaluated as 30 percent disabling from March 12, 2008, under Diagnostic Code 7804, and as 60 percent disabling from February 4, 2010, under Diagnostic Code 7806.  The Board notes that the rating of 30 percent disabling under Diagnostic Code 7804 is the maximum rating under the schedular criteria.  Consequently, in order to warrant an evaluation in excess of 30 percent prior to February 4, 2010, the Veteran's Dercum's disease would have to be manifested by more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period under Diagnostic Code 7806.  

In this case, relevant evidence of record consists of VA treatment records; January 2009, and September 2009, and February 2010 VA examinations; and the Veteran's April 2013 testimony before the DRO. 

At his January 2009 VA examination, the examiner observed that the lipomas were present over the Veteran's back, loins, flanks, and upper and lower extremities.  The Veteran reported that he had some lipomas removed in 1991, 1993, and 2008.  All the current lipomas were mild to moderately tender.  The examiner did not discuss whether the lipomas were on exposed or non-exposed areas of the body, or the percentage of the area of the Veteran's body affected by the lipomas. 

At his September 2009 VA examination, the Veteran reported that he had at least 40 lipomas removed between 1991, 1993, 2008, and 2009.  He contended that the lipomas caused pain at the waist and upper abdomen, and that the pain on his left hip, both thighs, and left knee made it difficult to stand or sit for long periods of time.  The examiner remarked that the disease did not involve any areas exposed to the sun, and that the lipomas covered 20 percent of the Veteran's non-exposed body.  Further, the examiner observed multiple linear scars on his arms, legs, chest, and back.

VA treatment records from October 2009 noted that the Veteran had multiple subcutaneous lipomas on his arms and abdomen.  Records in November 2009 observed that he had several bothersome fatty lipomas on his upper abdomen that had become painful.  In December 2009, the Veteran described himself as having "hundreds of tumors," with pain rated at eight out of ten, and made worse by standing or sitting for long periods of time.  The VA physician examined the Veteran and noted a "single deep barely palpable pea-sized nodule fixed to the underlying fascia."

At his February 2010 VA examination, the Veteran reported that he had "hundreds" of lipomas on his arms, legs, back, sides, chest, and abdomen.  He described them as extremely painful, and stated that he often experienced intense pain from gentle touches, as well as fatigue and stiffness.  He contended that he could not walk, stand, or sit upright for any length of time, and that the tumors on his abdomen became painful when he bent over or reached.  He stated that he had previously passed out twice while at work due to the pain, and that he had almost passed out several other times while bending over.  The examiner noted that the lipomas encompassed approximately 80 percent of the Veteran's body, with 10 percent on exposed areas.

At his April 2013 hearing before the DRO, the Veteran explained that within a one inch circumference, he could have "anywhere from 10 to 20" lipomas ranging in size from that of a "BB to maybe, in some places, up to an inch in diameter," with the most common size being that of a pea.  He stated that the most painful area were his abdominal area, his outer thighs, along his waistline, and the back of his arms. 

Upon review of the evidence, the Board finds that an evaluation in excess of 30 percent for Dercum's disease, prior to February 4, 2010, is not warranted.  The January 2009 VA examination notes that the Veteran had lipomas present on his "back, loins, flanks, and upper and lower extremities," which were mildly to moderately tender.  While the January 2009 VA examination did not address the percentage of the lipomas over the Veteran's exposed or non-exposed area, the September 2009 VA examination found that the lipomas were not on exposed area and covered 20 percent of the Veteran's non-exposed area.  The Veteran explained at his April 2013 hearing that within a small circumference he could have a number of lipomas, all ranging in size.  In addition, VA treatment records from October to December 2009 noted that the Veteran reported that he had "hundreds" of lipomas, which were painful and tender, but did not discuss the percentage of the Veteran's body affected by the lipomas.  In contrast, the February 2010 VA examination found that the lipomas encompassed approximately 80 percent of the Veteran's body, with 10 percent on exposed areas.  Therefore, the Board does not find that an evaluation in excess of 30 percent prior to February 4, 2010, is warranted under the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has also considered the Veteran's contentions that he is entitled to a 60 percent rating prior to February 4, 2010, because the VA examiner assessed his condition as severe.  However, the issue of what disability rating is warranted based on the severity of a disability is a legal rather than a medical question.  "The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability." Moore v. Nicholson, 21 Vet.App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The function of medical examiners is to provide VA adjudicators, who generally lack the expertise and competence to opine on medical matters, see Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J., concurring); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991), with the medical information and analysis necessary to decide a claim.  See 38 C.F.R. § 4.1 (2015) ("For the application of [the rating] schedule, accurate and fully descriptive medical examinations are required...."); 38 C.F.R. § 4.10 (2015) (assigning to medical examiners the "the responsibility of furnishing ... full description of the effects of disability upon the person's ordinary activity").  In turn, VA adjudicators are charged with making findings of fact and law to determine a claimant's entitlement to disability benefits.  See Moore, supra; 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

This framework makes clear that the Board errs when it relies on a medical examiner's opinion on a legal matter.  See Moore, 21 Vet. App. at 218 (noting that it is the duty of VA adjudicators, not medical examiners, to apply the appropriate legal standard).  Consequently, while the  Board has considered the above medical evidence and medical opinions as to the nature of the Veteran's disability, its decision is based on the application of the relevant criteria to these facts and not on a medical examiner's general description of the severity of the disability.  To the extent that the Veteran has attempted to quantify the severity of his disability, he is competent to report his observations of where he has lipomas and the associated symptoms of the disease.  He is not, however, competent to opine as to complex medical matters such as the measurements in percentage of the area of the Veteran's body that is affected by his condition as described in the relevant diagnostic codes.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent on this question, the Board finds the examination findings of the trained health care professionals who performed the measurements on examination to be of greater probative weight than the more general lay assertions of the Veteran.

Finally, the Board notes that the Veteran is in receipt of the maximum schedular rating under DC 7806 from February 4, 2010, and there is no potentially applicable diagnostic code under which he could receive a higher rating for this disability.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 30 percent for Dercum's disease prior to February 4, 2010, must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7806, 7820.  
II. Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  Prior to February 4, 2010, an evaluation in excess of that assigned is provided for certain manifestations of skin infections, such as the condition covering more than 40 percent of the Veteran's body.  As discussed above, the Board finds that prior to February 4, 2010 the Veteran's condition covered 20 percent of non-exposed area of his body.  Further, the Board acknowledges that from February 4, 2010, the evidence shows that the lipomas covered 80 percent of the Veteran's body, 10 percent of which were on exposed area.  However, the Board finds that the rating schedule adequately describes the severity and symptomatology of the Veteran's Dercum's disease because it prescribes an evaluation of 60 percent for instances where a skin condition affects "more than 40 percent of the entire body," which is the case here.

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).

For the foregoing reasons, a remand for referral for extraschedular consideration of the claim for an increased rating for multiple lipomas (Dercum's disease) with residual scars, is not warranted.

III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for Dercum's disease, rated as noncompensable from February 25, 1992; as 30 percent disabling from March 12, 2008; and as 60 percent disabling from February 4, 2010.  He has also been service-connected for degenerative disc disease (DDD) of the lumbar spine, rated as 10 percent disabling from February 25, 1992, and as 20 percent disabling from March 12, 2008.  Further, he has been awarded service connection for left elbow bursitis, rated as 10 percent disabling from February 25, 1992, and for tinnitus, rated as 10 percent disabling from April 30, 2008.  Finally, he has been service connected for residuals from a right fifth fracture of the metacarpal, rated as 10 percent disabling from February 25, 1992, and as noncompensable from August 1, 1995.
 
Given the 60 percent rating for the single disability of Dercum's disease, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history and education indicates that he last worked part-time in customer service for an internet company and that he is a community college graduate.  He states that he had to stop working due to his multiple medical problems.

In a September 2008 statement, the Veteran contended that the Dercum's disease had resulted in severe pain in the long bones of his arms and legs, which made it difficult to write or type.  He also stated that his left elbow bursitis had gotten worse and that his DDD of the lumbar spine restricted his ability to stand, walk, and lift.  At his April 2013 hearing, the Veteran testified that he was let go from his job as a packager because he blacked-out on two consecutive days due to the pain of the lipomas.  He also contended that he could sit for 15 to 20 minutes, stand for 15 to 20 minutes, and walk for 5 to 10 minutes.  Statements from a friend corroborated the Veteran's testimony, remarking that the Veteran would have to take many breaks whenever they were out walking, and that he could not sit for long periods of time because the lipomas would press against his abdominal area.  The friend also stated that he worked with the Veteran as a packager and that a medical code was called on two occasions because the Veteran had to be taken off the premises in a wheelchair to recuperate in the infirmary.

The September 2009 VA examiner stated that the Veteran's condition limited his ability to stand, bend, walk, or sit for long periods of time.  In his March 2010 Social Security Administration application, the Veteran explained that the pain of his lipomas affected his daily activities, and that he nearly blacked out several times while doing laundry when he had to bend over.  He stated that he tried to work as a security guard, but had to stop after five weeks due to pain from his service-connected disabilities.  At his April 2013 hearing, the Veteran testified that he worked part-time in customer service in 2011 for an internet company but had to quit after six weeks because the pain from the lipomas prevented him from staying seated for the duration of his shift to respond to customer requests.

After having reviewed the record and weighed the evidence, both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  The Veteran stated on numerous occasions that the pain from his Dercum's disease and DDD of the lumbar spine prevented him from sitting, standing, and walking for long periods of time, as well as lifting and bending.  He explained that he was fired from his position as a packager because he passed out from the pain of the lipomas, and that he had to quit his employment as a security guard and in customer service because the pain from his service-connected disabilities interfered with his ability to successfully complete his responsibilities.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  In addition, the Veteran's statements are corroborated by the September 2009 VA examination, which noted that the Veteran's condition limited his ability to stand, bend, walk, or sit for long periods of time, as well as by the statement from his friend who related that a medical code was called on two occasions to remove the Veteran from the workplace. 

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.

ORDER

Entitlement to an evaluation in excess of 30 percent for multiple lipomas (Dercum's disease) with residual scars, prior to February 4, 2010, and in excess of 60 percent from that date, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


